Exhibit 77C Maxim Series Fund, Inc. Special Meeting of Shareholders (unaudited) A Special Meeting of Shareholders was held on January 7, 2011 at 8515 E. Orchard Road, Greenwood Village, Colorado 80111 for the following purposes: To approve amendments to and the restatement of the Articles of Incorporation of Maxim Series Fund, Inc. (the “Fund”): To permit the Board of Directors to add new classes of shares to certain portfolios of the Fund; To reduce the vote required to approve certain matters submitted to shareholders for approval; and To permit the Board of Directors to classify or reclassify unissued shares of capital stock of the Fund. The votes cast in these matters were: To permit the Board of Directors to add new classes of shares to certain portfolios of the Fund For:1,081,868,758 Against:32,944,852 Abstain*:24,930,747 To reduce the vote required to approve certain matters submitted to shareholders for approval For:1,032,225,348 Against:80,124,768 Abstain*: 28,345,142 To permit the Board of Directors to classify or reclassify unissued shares of capital stock of the Fund For:1,054,226,433 Against:56,760,307 Abstain*: 29,657,614 *All Abstain votes are treated as ‘present” for purposes of achieving a quorum and in determining the votes cast on the proposals, but not as having voted FOR the proposals (and therefore have the effect of a vote AGAINST). Maxim Series Fund, Inc. Special Meeting of Shareholders (unaudited) A Special Meeting of Shareholders was held on May 25, 2011 at 8515 E. Orchard Road, Greenwood Village, Colorado 80111 for the following purposes: To approve an amendment to the Fund’s corporate charter to permit the Board of Directors to add new classes of shares to the Portfolios. The votes cast in this matter was: Portfolio For Against Abstain* Maxim Aggressive Profile I Maxim Aggressive Profile II Maxim Ariel MidCap Value Maxim Ariel Small-Cap Value Maxim Bond Index Maxim Conservative Profile I Maxim Conservative Profile II Maxim Federated Bond Maxim Index 600 Maxim Invesco ADR Maxim Janus Large Cap Growth Maxim Loomis Sayles Bond Maxim Loomis Sayles Small-Cap Value Maxim MFS International Growth Maxim MFS International Value Maxim MidCap Value Maxim Moderate Profile I Maxim Moderate Profile II Maxim Moderately Aggressive Profile I Maxim Moderately Aggressive Profile II Maxim Moderately Conservative Profile I Maxim Putnam High Yield Bond Maxim S&P 500® Index Maxim Short Duration Bond Maxim Small-Cap Growth Maxim Small-Cap Value Maxim Stock Index Maxim T. Rowe Price Equity/Income Maxim T. Rowe Price MidCap Growth Maxim Templeton Global Bond Maxim U.S. Government Mortgage Securities *All Abstain votes are treated as ‘present’ for purposes of achieving a quorum and in determining the votes cast on the proposals, but not as having voted FOR the proposals (and therefore have the effect of a vote AGAINST). Maxim Series Fund, Inc. Special Meeting of Shareholders (unaudited) A Special Meeting of Shareholders was held on June 8, 2011 at 8515 E. Orchard Road, Greenwood Village, Colorado 80111 for the following purposes: To approve an amendment to the Fund’s corporate charter to permit the Board of Directors to add new classes of shares to the Portfolios. The votes cast in this matter was: Portfolio For Against Abstain* Maxim Moderately Conservative Profile II *All Abstain votes are treated as ‘present’ for purposes of achieving a quorum and in determining the votes cast on the proposals, but not as having voted FOR the proposals (and therefore have the effect of a vote AGAINST).
